Citation Nr: 1826005	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUES
 
1.  Entitlement to a compensable rating for bilateral sensorineural hearing loss from June 7, 2013 to March 31, 2016. 
 
2.  Entitlement to an increased evaluation for bilateral sensorineural hearing loss evaluated as 10 percent disabling from March 31, 2016.  
 

WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
M. Elliot Harris, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran had a period of active duty service from September 1961 to September 1963. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 
 
In August 2014, a hearing was held before the undersigned sitting at the New York, New York RO.
 
In December 2015, the Board denied entitlement to a compensable rating for bilateral sensorineural hearing loss for the period through June 6, 2013. The issue of entitlement to a compensable rating for a bilateral sensorineural hearing loss for the period since was remanded for additional development. 
 
In April 2016, VA granted a 10 percent rating for bilateral sensorineural hearing loss effective March 31, 2016. 
 
In December 2016, the Board remanded to the RO and requested that a supplemental statement of the case be mailed to the Veteran's correct address to ensure due process. 
 
This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.
 
 

FINDINGS OF FACT
 
1.  There is no clinical evidence to rate the nature and extent of the appellant's sensorineural hearing loss during the period from June 7, 2013 to March 30, 2016 in accordance with controlling VA regulation.
 
2.  At no time since March 31, 2016, has the Veteran's bilateral sensorineural hearing loss been manifested by  more than  a Level V hearing acuity in the right ear and a Level II hearing acuity in the left ear.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a compensable evaluation for bilateral sensorineural hearing loss from June 7, 2013 to March 30, 2016, were not demonstrated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1. 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).
 
2. The criteria for an evaluation for bilateral sensorineural hearing loss in excess of 10 percent since March 31, 2016 have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1. 4.7, 4.85, Diagnostic Code 6100.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
As noted above, the Board remanded the claims in December 2016 and requested that a supplemental statement of the case be mailed to the Veteran's correct address to ensure due process.  A review of the Veteran's claims file shows that he was provided that document later that month.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's claims and the case may move forward without prejudice to the Veteran.  
 
Analysis
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part IV (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United States Court of Appeals for Veterans Claims also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; See also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86.
 
Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

While the appellant was seen for hearing aid checks, there is no evidence that the appellant underwent a qualifying audiological evaluation at any time between June 7, 2013 and March 30, 2016.  To assign a rating for a hearing loss requires evidence of a controlled Maryland CNC speech discrimination test together with evidence showing the average hearing threshold level measured by puretone audiometry tests at 1000, 2000, 3000, and 4000 Hertz thresholds.  Without such evidence there is no basis upon which to assign a compensable rating during this term.  38 C.F.R. § 4.85.  

In finding that there is no evidence upon which to rate the appellant's hearing loss between June 7, 2013 and March 30, 2016, the Board acknowledges that the Veteran did undergo an audiology evaluation in August 2015.  The report of that VA evaluation, however, does not provide sufficient evidence demonstrating that the testing requirements of 38 C.F.R. § 4.85 were complied with.  

At an authorized VA audiological evaluation on March 31, 2016 pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 
 
 
1000
2000
3000
4000
AVG
RIGHT
35
75
70
75
64
LEFT
20
40
50
60
43
 
Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 86 percent in the left ear.  These findings equate to a level V right ear hearing loss, and a level II left ear hearing loss. Neither ear showed an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  A level V and a level II hearing loss equates to a 10 percent rating.
 
There is no competent evidence dated after March 31, 2016 which provides audiometric findings which would provide a basis to award a higher rating.  38 C.F.R. § 4.85.  As such the benefit sought on appeal must be denied.

In reaching this decision the Board considered the appellant's assertion that the functional impact of his hearing loss is greater than the current evaluations reflect.  As noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. Lendenmann. Moreover, the inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment.  As such, the currently assigned ratings contemplate the Veteran's difficulties functioning in a social environment due to hearing loss.  The Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  Doucette, 28 Vet. App. 366 ("the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure ... an inability to hear or understand speech or to hear other sounds in various contexts ... are contemplated by the schedular rating criteria").
 
Finally, in reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b).

 
ORDER

Entitlement to a compensable rating for bilateral sensorineural hearing loss from June 7, 2013 to March 30, 2016 is denied. 
 
Entitlement to an increased evaluation for bilateral sensorineural hearing loss at any time since March 31, 2016 is denied.  
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


